Citation Nr: 1048113	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for spinal arthritis.

3.  Entitlement to service connection for bilateral leg 
arthritis.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, secondary to diabetes mellitus.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for ear infections.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for hemorrhoids 
and ear infections are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, nor has 
he been diagnosed with posttraumatic stress disorder based on an 
independently verified in-service stressor.

2.  The preponderance of the evidence demonstrates that arthritis 
of the spine was neither incurred nor aggravated, nor may it be 
presumed to be a result of an injury or disease during active 
service.

3.  The preponderance of the evidence that bilateral leg 
arthritis was neither incurred nor aggravated, nor may it be 
presumed to be a result of an injury or disease during active 
service.

4.  The preponderance of the evidence that pes planus was noted 
at the time of the Veteran's entry into service and was not 
aggravated during service.

5.  The preponderance of the evidence is against finding that 
tinnitus is related to the appellant's active service.

6.  The preponderance of the evidence demonstrates that lower 
extremity peripheral neuropathy is not related to active service; 
nor it is related to the Veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated while on active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Arthritis of the spine was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
in or aggravated by active service.  38 U.S.C.A.. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Bilateral leg arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309. 

4.  Pes planus clearly and unmistakably existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 CFR §§ 3.303, 3.304, 3.306.

5.  Tinnitus was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.

6.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, it may not be 
presumed to have incurred in-service, and it is not either 
proximately due to, the result of, or aggravated by diabetes 
mellitus.  38 U.S.C.A.. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
December 2005 and May 2006 of the information and evidence needed 
to substantiate and complete his claims, to include information 
regarding how disability evaluations and effective dates are 
assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

VA did not provide the Veteran with an examination in connection 
with all of his claims, and the Board finds that examinations are 
not necessary to decide the merits of these claims.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d).  The threshold for the duty 
to get an examination is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, however, the evidence of record is sufficient to decide the 
claims of entitlement to service connection for PTSD, arthritis 
of the spine, bilateral leg arthritis, pes planus, and tinnitus.  
The Veteran submitted private treatment records.  Unfortunately, 
these do not show that any claimed disability is related to 
service.  Moreover, there is no competent evidence of any 
pertinent disorder until decades post-service, and there is no 
competent evidence linking any of the claimed disorders to 
service.  Thus, there is no requirement that VA provide a 
compensation examination or obtain an opinion.  The Veteran was 
given an examination for his diabetes mellitus which also 
included an examination for peripheral neuropathy in May 2006.  

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private medical 
records, and VA records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).



Governing Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

A disability is also service connected if it is proximately due 
to or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a non- service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice- connected disease.  38 C.F.R. § 
3.310(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service connection will also be presumed for certain chronic 
diseases, including neuropathy and arthritis, if manifest to a 
compensable degree within one year after discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection 
for posttraumatic stress disorder, arthritis of the spine, 
bilateral leg arthritis, pes planus, tinnitus, and peripheral 
neuropathy of the lower extremities.  Specifically, he claims 
that all of these conditions are due to his service, that the 
PTSD is specifically due to combat exposure in service, and that 
peripheral neuropathy of the lower extremities is due to his 
diabetes mellitus.  

PTSD

The Veteran reports that he currently has PTSD as a result of his 
service in the Republic of Vietnam and that anyone who served in 
Vietnam is aware that the entire area was a combat zone.  The 
Veteran has not provided any specific stressor details except for 
the fact of his service in Vietnam.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the disorder in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of an appellant's service, the 
claimant's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Effective July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) 
were amended to provide:

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed.Reg. 39852 (July 13, 2010).

The RO sent the Veteran a PTSD questionnaire to accompany the 
December 2005 VCAA letter to inform him of the evidence necessary 
to support a claim.  The RO again notified the Veteran of the 
evidence necessary to support a claim for PTSD in the May 2006 
VCAA letter.  The Veteran never responded to either letter and 
has not to this day provided any stressor information that could 
be verified.  

Service records show that the Veteran did serve in the Republic 
of Vietnam as a supply (inventory) specialist; however, there are 
no records reflecting that the Veteran was the recipient of any 
award for combat service.  The Veteran has been given the 
opportunity to provide information that might aid in the 
development of his claim; however he has failed to provide any of 
the evidence that would be necessary to verify his claim of PTSD.   
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to 
assist is not always a one-way street).  The Veteran himself must 
carry the burden of advancing sufficiently detailed information 
about at least one incident to enable VA to corroborate them.  He 
has not done so here, even though this responsibility lies with 
him under 38 C.F.R. § 3.159(c)(2)(i).  He has had ample notice of 
the importance of a verified stressor in his case.  The factual 
data required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on the 
Veteran.  The duty to assist is not always a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood, 1 Vet. App. at 
192-93.  

Moreover, the Veteran has not failed to provide any evidence 
documenting a current diagnosis of PTSD.  Without a current 
diagnosis, there is no basis upon which to grant service 
connection for posttraumatic stress disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Given that the Veteran 
is not trained in psychiatry, he is not competent to offer an 
opinion linking any psychiatric disorder to service.  

As such, the claim must be denied.

Arthritis of the Spine 

The Veteran specifically claims that he has arthritis of the 
spine due to his service.  

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for any spine 
injury.  The Veteran's September 1968 separation examination 
noted normal spine.  

The Veteran submitted medical records which reveal that post 
service he was involved in a car accident in 1999 which resulted 
in a back strain.  In September 1992, the Veteran also slipped on 
a stair case.  Another record from August 2005 showed that the 
Veteran experienced intermittent sciatica.  There is, however, no 
competent evidence of spinal arthritis having manifested in 
service or to a compensable degree within one year of separation 
from active duty.  There is no competent evidence linking the 
Veteran's sciatica to any injury or incident of service.  The 
Veteran's spinal disorder was first manifested more than 30 years 
after his active service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claim disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As noted above, there is no competent evidence of record causally 
linking the Veteran's spinal disorder to his active service.  
Moreover, without any medical records noting a history of back 
pain since service, the Board finds any contentions regarding a 
continuing of symptomatology to lack credibility.  Thus, the 
Board is constrained to find the preponderance of the evidence 
against the claim.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  As 
such, the claim must be denied.

Arthritis of the Legs

The Veteran asserts that he has arthritis in each of his legs and 
that it is due to his active service.

The Veteran has not submitted any records showing a leg injury or 
condition at any time.  Service treatment records are negative 
for any complaints, findings, or treatments for either of the 
Veteran's legs.  Likewise, post service treatment records are 
negative for any treatment, complaints, or diagnoses of any 
disability to either leg.  The Veteran has been diagnosed with 
sciatica, but as noted above entitlement to service connection 
for a back disorder has been denied.  Moreover, sciatica is not 
arthritis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

The Board has reviewed all the competent evidence of record and 
these records do not show that the Veteran currently or at any 
time during the period of appeal has had arthritis or any 
disability of his legs.  Currently the only evidence of record 
supporting the claim that the Veteran has arthritis and that it 
is due to service are his own statements.  The Veteran's lay 
opinion in this instance does not constitute competent evidence 
and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

There is no competent evidence that the Veteran has arthritis of 
the legs and the benefits sought on appeal cannot be granted.  As 
such, the claim must be denied.

Pes Planus

The Veteran's October 1960 enlistment examination noted that he 
had second degree pes planus at service induction.  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  
Significantly, however, the service treatment records do not show 
any treatment or complaints related to the feet.  Post-service 
private treatment records do not document complaints of or 
treatment related to flat feet.

The Board notes that the Veteran has made no specific claims 
regarding in-service aggravation or in-service worsening of his 
flat feet, and he has not submitted any evidence showing any 
treatment of his feet at all.  Private treatment records from 
March 1988 to August 2005 are negative for any treatment or 
complaints related to flat feet.  

The Board acknowledges the Veteran's contentions that his 
preexisting pes planus was aggravated by his service.  However, 
the evidence of record simply does not support a finding that 
preexisting pes planus increased in severity during the Veteran's 
period of active military service.  The preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that he currently has tinnitus due to his 
military service.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  The Board 
acknowledges that there is evidence that the Veteran experienced 
ear infections during his time of service but there is no 
evidence of any other physiological trouble with his ears or 
hearing.  The Veteran's September 1968 separation examination 
does not note any diagnosis or reports of tinnitus.

Post service the first medical evidence of tinnitus is from a 
March 2005 private treatment record which states that the Veteran 
noticed pulsatile tinnitus for three weeks prior to the 
examination.  The Board notes that the Veteran's September 2005 
claim stated that his tinnitus did not begin until 2005.  

The record does not reflect that the Veteran complained of 
tinnitus until March 2005.  Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333.  Here, at best, several decades 
elapsed between the Veteran's discharge from active service and 
his first pertinent medical complaint.  There is no competent 
medical evidence of record suggesting that his tinnitus is 
related to service.

Although the Veteran asserts that his tinnitus is related to 
service, his statements are not supported by objective competent 
evidence of record.  The probative value of his lay opinion is 
outweighed by the complete absence of any pertinent complaint for 
decades post service, the absence of any medical evidence linking 
a current disorder to service, and by the Veteran's own 
statements regarding the onset of the disability.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 38 
C.F.R. § 3.102.  Accordingly, entitlement to service connection 
for tinnitus is denied.

Lower extremity peripheral neuropathy

The Veteran contends that his current peripheral neuropathy of 
the lower extremities is due to his service-connected diabetes 
mellitus.

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and peripheral neuropathy becomes manifest to 
a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, as noted above, a disability may also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for lower extremity 
peripheral neuropathy.  

There is no evidence that peripheral neuropathy affecting any 
extremity was manifested to a compensable degree within one year 
of separation from active service.  Indeed, the Veteran does not 
make that assertion.  Rather, he asserts that his neurological 
symptoms are secondary to diabetes mellitus.

The Veteran was afforded a VA diabetes examination in May 2006.  
The examination revealed that the Veteran had diminished tactile 
sensation in his right and left heels.  The clinical impression 
was poorly controlled diabetes with moderate peripheral 
neuropathy.  Significantly, however, in a June 2006 follow up 
opinion the doctor who performed the May 2006 examination opined 
that the described change in sensation of the heels did not 
constitute diabetic peripheral neuropathy.

There is no competent evidence linking peripheral neuropathy to 
the Veteran's active duty service, or to the appellant's service 
connected diabetes.  Hence, the evidence preponderates against 
finding that the Veteran is entitled to service connection for 
peripheral neuropathy under any theory of entitlement.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

Thus, the Board is constrained to find that the preponderance of 
all of the evidence of record is against entitlement to service 
connection for peripheral neuropathy.  Id.

The benefit sought is denied. 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for arthritis of the spine is 
denied.

Entitlement to service connection for bilateral leg arthritis is 
denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for lower extremity peripheral 
neuropathy, to include as secondary to diabetes mellitus, is 
denied


REMAND

The Board finds that additional development is needed before it 
can adjudicate the Veteran's claims of entitlement to service 
connection for hemorrhoids and ear infections.  In this regard, 
the Veteran asserts that his current hemorrhoid and ear problems 
are related to the in-service hemorrhoids and ear infections 
which are documented in his service treatment records.  The 
service treatment records do contain evidence of hemorrhoids and 
ear infections during the Veteran's service, and both disorders 
were documented on his September 1968 separation examination.  
The appellant has been treated for both disorders since 
discharge.

The Veteran has not, however, been afforded a VA examination to 
determine the nature and etiology of any current disability due 
to hemorrhoids and/or ear infections.  A VA examination or 
opinion is necessary if the evidence of record indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service- connected disability, and the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  McClendon.  For these issues, the 
low threshold of McClendon has been crossed and VA examinations 
must be afforded in order to adequately adjudicate the merits of 
these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
his representative and determine whether 
there are additional pertinent treatment 
records pertaining to care for either 
hemorrhoids or ear infections, either VA or 
non-VA, which are not yet associated with the 
claims file.  If there are, the AMC/RO must 
take appropriate steps to obtain them and 
associate them with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination to be 
conducted by a physician to determine the 
nature and etiology of his bilateral ear 
infection disability and his hemorrhoids.  
The claims folder must be provided to the 
examiner.  In preparing any opinion 
addressing whether there is a nexus between 
the disorder and service the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examining physician is unable to 
provide an opinion that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed disorder is 
unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.

As to each disability, the specific 
instructions are as follows:

(a) With regard to the hemorrhoids, the 
physician must state whether there are 
current hemorrhoids, and if so, whether it is 
as likely as not that they are related to the 
hemorrhoids which are noted in the Veteran's 
service treatment records.  All indicated 
tests must be accomplished.  A complete 
written rationale for any opinion offered 
must be expressly stated and fully explained.  
If the examiner cannot offer an opinion 
without resort to speculation, he or she must 
so state and explain why speculation is 
required.

(b) With regard to the claim of entitlement 
to service connection for chronic ear 
infections, the examiner must opine whether 
it is at least as likely as not that any 
current infection, to include bilateral 
otitis media and externa are related to the 
bilateral otitis externa noted in the 
September 1968 separation examination.  The 
rationale for any opinion offered must be 
expressly stated and fully explained.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she must so 
state and explain why speculation is 
required.

3.  The RO is to advise the Veteran that it 
is his responsibility to report for an 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  

4.  Thereafter, the RO should readjudicate 
the claims.  If any claim remains denied, a 
supplemental statement of the case must be 
issued, and the Veteran offered an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


